DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/19/2022. Claims 1-7, 13-19, and 25-30 are presently pending and are presented for examination. Claims 1-3, 5, 6, 13-15, 17, 18, and 25-30 have been amended. 
Reply to Remarks
Applicant’s arguments, of the Applicant's Remarks, filed 09/19/2022, with respect to the claim objections have been fully considered and are not persuasive. The claim objection has been maintained as the language “circuit” functions as a generic place holder term.
Applicant’s arguments, see Remarks on Pages 9-12, filed 09/19/2022, with respect to the rejection(s) of claim(s) Claims 1-7, 13-19, and 25-30 under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berkemeier, Li, and Kim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a path acquisition interface circuit" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 13-19, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See Fig 1 as a case where the claim limitation "(GNSS) receiver located adjacent to an axle" is not supported in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 13, 14, 17, 25, 26, 28, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Berkemeier, US-20160313735-A1, in view of Li et al, US-10095237-B2, and Kim et al, KR-100925883-B1, hereinafter referred to as Berkemeier, Li, and Kim (Translation by KIPO). 
As per claim 1
Berkemeier discloses [a]n apparatus to control vehicle steering, the apparatus comprising (The autonomous vehicle 410 may include a steering control system 444 configured to control a direction of movement – Berkemeier ¶38 and Fig 4): 
a path acquisition interface circuit configured to obtain, via a user interface a sampling interval (the operator interface 452 may enable the operator to input parameters that cause the controller 450 to adjust the drivable path plan – Berkemeier ¶45 – Examiner reasons that the vehicle will determine its parameters while the vehicle has electrical power, which it will as it travels to achieve the operator’s desired path); and
a controller configured to, during an acquisition mode (a controller 450 communicatively coupled to the spatial locating device 442, the steering control system 444, the speed control system 446, and the implement control system 448 – Berkemeier ¶38): 
determine a steering angle of a wheel of the vehicle based on a trigonometric function including the first distance (Math. Tan… φ is the angle of the steered front wheels, The controller 450 may be configured to receive signals relative to many parameters of interest including, but not limited to: vehicle position, vehicle speed, vehicle heading, desired path location, off-path normal error, desired off-path normal error, vehicle state vector information, curvature state vector information, turning radius limits, steering angle, steering angle limits, steering rate limits, curvature, curvature rate, rate of curvature limits, roll, pitch, rotational rates, acceleration, and the like, or any combination thereof – Berkemeier ¶62-63, ¶39);
Berkemeier does not disclose determine a first distance associated with a turn radius of a front wheel of the vehicle based on a second distance between (a) a global navigation satellite system (GNSS) receiver located adjacent to an axle of the vehicle and (b) the axle of the vehicle; cause, utilizing the steering angle, the GNSS receiver to travel from a first position to a second position, the GNSS receiver located at the first position at a first sampling time and the second position at a second sampling time, the first sampling time and the second sampling time differing by the sampling interval.
However, Li teaches cause, utilizing the steering angle, the GNSS receiver to travel from a first position to a second position, the GNSS receiver located at the first position at a first sampling time and the second position at a second sampling time, the first sampling time and the second sampling time differing by the sampling interval (In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius, The vehicle-mounted intelligent device 103 may be further connected to the GPS terminal 101 which is used for collecting current location information of the driverless vehicle, vehicle-mounted intelligent device may acquire in real time the current location of the driverless vehicle by using the global positioning system (GPS). Here, a time interval at which the acquisition is performed may be a time interval of the GPS – Li Column 2 Lines 6- 22, Column 4 Line Lines 24-27, and Column 4 Line 66- Column 5 Line 3 – Examiner reasons that as the vehicle moves from one location to a another the location and time of each GPS position sampling will change as the GPS continues to determine the vehicle’s position).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
	However, Kim teaches determine a first distance associated with a turn radius of a front wheel of the vehicle based on a second distance between (a) a global navigation satellite system (GNSS) receiver located adjacent to an axle of the vehicle and (b) the axle of the vehicle (measuring the cornering of vehicle speed through the GPS information inputted from the GPS antenna the cornering of vehicle time, and the wireless MODEM (104) which wirelessly transmits the rotation velocity information, and the control unit (105) controlling each part. - Kim Fig 2b + Page 14 Lines 43-48).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Kim teaches a data acquisition device and an apparatus, method, and system for measuring the turning performance of a moving object for automatically measuring a turning radius of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a data acquisition device and an apparatus, method, and system for measuring the turning performance of a moving object for automatically measuring a turning radius of a vehicle, as taught by Kim, so that the radius of gyration is easily measured and the exact radius of gyration is obtained, see Kim Abstract. 
As per claim 2
Berkemeier does not disclose wherein the wheel is the front wheel, the trigonometric function is an inverse sine operation, the turn radius is a first turn radius, and the first distance is based on a third distance associated with a second turn radius of a rear wheel of the vehicle and a fourth distance between the front wheel and the rear wheel.
However, Li teaches wherein the wheel is the front wheel, the trigonometric function is an inverse sine operation, the turn radius is a first turn radius, and the first distance is based on a third distance associated with a second turn radius of a rear wheel of the vehicle and a fourth distance between the front wheel and the rear wheel (In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius the distance between the front axle and rear axle, and the axle length comprises: determining the rotation angle of the steering wheel of the driverless vehicle by using the following formula: 
    PNG
    media_image1.png
    97
    304
    media_image1.png
    Greyscale
 where L is the distance between the front axle and rear axle, W is the axle length, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel of the driverless vehicle. (add the radius of the wheel deflection) – Li Column 2 Lines 6- 22). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
As per claim 5
Berkemeier does not disclose wherein the wheel is a rear wheel, the trigonometric function is an inverse tangent operation, the turn radius is a first turn radius, and the first distance is based on a third distance associated with a second turn radius of the GNSS receiver and the second distance.
However, Li teaches wherein the wheel is a rear wheel, the trigonometric function is an inverse tangent operation, the turn radius is a first turn radius, and the first distance is based on a third distance associated with a second turn radius of the GNSS receiver and the second distance (In some optional implementations of this embodiment, the above-mentioned vehicle-mounted intelligent device may calculate the angle θ of rotation of the steering wheel according to an Ackermann kinematics model, θ=arctan (L/R), where L is the distance between the front and rear axles, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel – Li Column 6 Lines 26-32).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
As per claim 13
Berkemeier discloses [a] non-transitory computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least (The controller 450 may also include one or more storage devices and/or other suitable components (not shown). The processor 454 may be used to execute software, such as software for calculating drivable path plans – Berkemeier ¶40 and Fig 4): 
obtain, via a user interface a sampling interval (the operator interface 452 may enable the operator to input parameters that cause the controller 450 to adjust the drivable path plan – Berkemeier ¶45 – Examiner reasons that the vehicle will determine its parameters while the vehicle has electrical power, which it will as it travels to achieve the operator’s desired path); 
determine, while operating in acquisition mode, a steering angle of a wheel of a vehicle based on a trigonometric function including the first distance (Math. Tan… φ is the angle of the steered front wheels, The controller 450 may be configured to receive signals relative to many parameters of interest including, but not limited to: vehicle position, vehicle speed, vehicle heading, desired path location, off-path normal error, desired off-path normal error, vehicle state vector information, curvature state vector information, turning radius limits, steering angle, steering angle limits, steering rate limits, curvature, curvature rate, rate of curvature limits, roll, pitch, rotational rates, acceleration, and the like, or any combination thereof – Berkemeier ¶62-63, ¶39); 
Berkemeier does not disclose determine a first distance associated with a turn radius of a front wheel of the vehicle based on a second distance between (a) a global navigation satellite system (GNSS) receiver located adjacent to an axle of the vehicle and (b) the axle of the vehicle; cause, utilizing the steering angle, the GNSS receiver to travel from a first position to a second position, the GNSS receiver located at the first position at a first sampling time and the second position at a second sampling time, the first sampling time and the second sampling time differing by the sampling interval.
However, Li teaches cause, utilizing the steering angle, the GNSS receiver to travel from a first position to a second position, the GNSS receiver located at the first position at a first sampling time and the second position at a second sampling time, the first sampling time and the second sampling time differing by the sampling interval (In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius, The vehicle-mounted intelligent device 103 may be further connected to the GPS terminal 101 which is used for collecting current location information of the driverless vehicle, vehicle-mounted intelligent device may acquire in real time the current location of the driverless vehicle by using the global positioning system (GPS). Here, a time interval at which the acquisition is performed may be a time interval of the GPS – Li Column 2 Lines 6- 22, Column 4 Line Lines 24-27, and Column 4 Line 66- Column 5 Line 3 – Examiner reasons that as the vehicle moves from one location to a another the location and time of each GPS position sampling will change as the GPS continues to determine the vehicle’s position).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
However, Kim teaches determine a first distance associated with a turn radius of a front wheel of the vehicle based on a second distance between (a) a global navigation satellite system (GNSS) receiver located adjacent to an axle of the vehicle and (b) the axle of the vehicle (measuring the cornering of vehicle speed through the GPS information inputted from the GPS antenna the cornering of vehicle time, and the wireless MODEM (104) which wirelessly transmits the rotation velocity information, and the control unit (105) controlling each part. - Kim Fig 2b + Page 14 Lines 43-48).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Kim teaches a data acquisition device and an apparatus, method, and system for measuring the turning performance of a moving object for automatically measuring a turning radius of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a data acquisition device and an apparatus, method, and system for measuring the turning performance of a moving object for automatically measuring a turning radius of a vehicle, as taught by Kim, so that the radius of gyration is easily measured and the exact radius of gyration is obtained, see Kim Abstract. 
As per claim 14
Berkemeier does not disclose wherein the wheel is the front wheel, the trigonometric function is an inverse sine operation, the turn radius is a first turn radius, and the first distance is based on a second distance associated with a second turn radius of a rear wheel of the vehicle and a third distance between the front wheel and the rear wheel.
However, Li teaches wherein the wheel is the front wheel, the trigonometric function is an inverse sine operation, the turn radius is a first turn radius, and the first distance is based on a third distance associated with a second turn radius of a rear wheel of the vehicle and a fourth distance between the front wheel and the rear wheel (In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius the distance between the front axle and rear axle, and the axle length comprises: determining the rotation angle of the steering wheel of the driverless vehicle by using the following formula: 
    PNG
    media_image1.png
    97
    304
    media_image1.png
    Greyscale
 where L is the distance between the front axle and rear axle, W is the axle length, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel of the driverless vehicle. (add the radius of the wheel deflection) – Li Column 2 Lines 6- 22). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
As per claim 17
Berkemeier does not disclose wherein the wheel is a rear wheel, the trigonometric function is an inverse tangent operation, the turn radius is a first turn radius, and the first distance is based on a third distance associated with a second turn radius of the GNSS receiver and the second distance.
However, Li teaches wherein the wheel is a rear wheel, the trigonometric function is an inverse tangent operation, the turn radius is a first turn radius, and the first distance is based on a second distance associated with a second turn radius of the GNSS receiver and the second distance (In some optional implementations of this embodiment, the above-mentioned vehicle-mounted intelligent device may calculate the angle θ of rotation of the steering wheel according to an Ackermann kinematics model, θ=arctan (L/R), where L is the distance between the front and rear axles, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel – Li Column 6 Lines 26-32).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
As per claim 25
Berkemeier discloses [a] method to control vehicle steering, the method comprising (The systems and methods of the present disclosure may provide optimal transitions between path segments that minimize off-path normal error and/or optimal transitions between path segments- The autonomous vehicle 410 may include a steering control system 444 configured to control a direction of movement – Berkemeier ¶6 and ¶38 and Fig 4):
obtaining, via a user interface a sampling interval (the operator interface 452 may enable the operator to input parameters that cause the controller 450 to adjust the drivable path plan – Berkemeier ¶45 – Examiner reasons that the vehicle will determine its parameters while the vehicle has electrical power, which it will as it travels to achieve the operator’s desired path); 
determining, while operating in acquisition mode, a steering angle of a wheel of the vehicle based on a trigonometric function including the first distance (Math. Tan… φ is the angle of the steered front wheels, The controller 450 may be configured to receive signals relative to many parameters of interest including, but not limited to: vehicle position, vehicle speed, vehicle heading, desired path location, off-path normal error, desired off-path normal error, vehicle state vector information, curvature state vector information, turning radius limits, steering angle, steering angle limits, steering rate limits, curvature, curvature rate, rate of curvature limits, roll, pitch, rotational rates, acceleration, and the like, or any combination thereof – Berkemeier ¶62-63, ¶39); 
Berkemeier does not disclose determine a first distance associated with a turn radius of a front wheel of the vehicle based on a second distance between (a) a global navigation satellite system (GNSS) receiver located adjacent to an axle of the vehicle and (b) the axle of the vehicle; causing, utilizing the steering angle, the GNSS receiver to travel from a first position to a second position, the GNSS receiver located at the first position at a first sampling time and the second position at a second sampling time, the first sampling time and the second sampling time differing by the sampling interval.
However, Li teaches causing, utilizing the steering angle, the GNSS receiver to travel from a first position to a second position, the GNSS receiver located at the first position at a first sampling time and the second position at a second sampling time, the first sampling time and the second sampling time differing by the sampling interval (In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius, The vehicle-mounted intelligent device 103 may be further connected to the GPS terminal 101 which is used for collecting current location information of the driverless vehicle, vehicle-mounted intelligent device may acquire in real time the current location of the driverless vehicle by using the global positioning system (GPS). Here, a time interval at which the acquisition is performed may be a time interval of the GPS – Li Column 2 Lines 6- 22, Column 4 Line Lines 24-27, and Column 4 Line 66- Column 5 Line 3 – Examiner reasons that as the vehicle moves from one location to a another the location and time of each GPS position sampling will change as the GPS continues to determine the vehicle’s position).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
However, Kim teaches determine a first distance associated with a turn radius of a front wheel of the vehicle based on a second distance between (a) a global navigation satellite system (GNSS) receiver located adjacent to an axle of the vehicle and (b) the axle of the vehicle (measuring the cornering of vehicle speed through the GPS information inputted from the GPS antenna the cornering of vehicle time, and the wireless MODEM (104) which wirelessly transmits the rotation velocity information, and the control unit (105) controlling each part. - Kim Fig 2b + Page 14 Lines 43-48).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Kim teaches a data acquisition device and an apparatus, method, and system for measuring the turning performance of a moving object for automatically measuring a turning radius of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a data acquisition device and an apparatus, method, and system for measuring the turning performance of a moving object for automatically measuring a turning radius of a vehicle, as taught by Kim, so that the radius of gyration is easily measured and the exact radius of gyration is obtained, see Kim Abstract. 
As per claim 26
Berkemeier does not disclose wherein the wheel is the front wheel, the trigonometric function is an inverse sine operation, the turn radius is a first turn radius, and the first distance is based on a third distance associated with a second turn radius of a rear wheel of the vehicle and a fourth distance between the front wheel and the rear wheel.
However, Li teaches wherein the wheel is the front wheel, the trigonometric function is an inverse sine operation, the turn radius is a first turn radius, and the first distance is based on a third distance associated with a second turn radius of a rear wheel of the vehicle and a fourth distance between the front wheel and the rear wheel (In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius the distance between the front axle and rear axle, and the axle length comprises: determining the rotation angle of the steering wheel of the driverless vehicle by using the following formula: 
    PNG
    media_image1.png
    97
    304
    media_image1.png
    Greyscale
 where L is the distance between the front axle and rear axle, W is the axle length, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel of the driverless vehicle. (add the radius of the wheel deflection) – Li Column 2 Lines 6- 22). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
As per claim 28
Berkemeier does not disclose wherein the sampling interval corresponds to a level of aggressiveness at which the steering angle is determined.
However, Li teaches wherein the sampling interval corresponds to a level of aggressiveness at which the steering angle is determined (In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius, The vehicle-mounted intelligent device 103 may be further connected to the GPS terminal 101 which is used for collecting current location information of the driverless vehicle, vehicle-mounted intelligent device may acquire in real time the current location of the driverless vehicle by using the global positioning system (GPS). Here, a time interval at which the acquisition is performed may be a time interval of the GPS – Li Column 2 Lines 6- 22, Column 4 Line Lines 24-27, and Column 4 Line 66- Column 5 Line 3 – Examiner reasons that as the vehicle moves from one location to a another the location and time of each GPS position sampling will change as the GPS continues to determine the vehicle’s position).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
As per claim 29
Berkemeier does not disclose wherein the wheel is a rear wheel, the trigonometric function is an inverse tangent operation, the turn radius is a first turn radius, and the first distance is based on a third distance associated with a second turn radius of the GNSS receiver and the second distance.
However, Li teaches wherein the wheel is a rear wheel, the trigonometric function is an inverse tangent operation, the turn radius is a first turn radius, and the first distance is based on a third distance associated with a second turn radius of the GNSS receiver and the second distance (In some optional implementations of this embodiment, the above-mentioned vehicle-mounted intelligent device may calculate the angle θ of rotation of the steering wheel according to an Ackermann kinematics model, θ=arctan (L/R), where L is the distance between the front and rear axles, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel – Li Column 6 Lines 26-32).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
Claims 3, 6, 7, 15, 18, 19, 27, 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Berkemeier, Li, and Kim, as per claims 1, 13, and 25 respectively, and further in view of Bukhteev et al., SU 809076 A1, hereinafter referred to as Bukhteev (Translations by IP.com).
As per claim 3
Berkemeier does not disclose wherein the controller is configured to determine the steering angle based on an inverse sine operation including a third distance between the front wheel and a rear wheel of the vehicle divided by the first distance.
However, Li teaches wherein the controller is configured to determine the steering angle based on an inverse sine operation including a third distance between the front wheel and a rear wheel of the vehicle, by the first distance (In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius the distance between the front axle and rear axle, and the axle length comprises: determining the rotation angle of the steering wheel of the driverless vehicle by using the following formula: 
    PNG
    media_image1.png
    97
    304
    media_image1.png
    Greyscale
 where L is the distance between the front axle and rear axle, W is the axle length, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel of the driverless vehicle. (add the radius of the wheel deflection) – Li Column 2 Lines 6- 22). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
Further, Berkemeier in view of Li does not disclose divided by the first distance.
However, Bukhteev teaches divided (The purpose of the invention is to improve the accuracy and simplify the device for driving a vehicle. This goal is achieved in that the vehicle control device contains a cosine transform unit of the reduced rotation angle of the rear wheels, a sinus differential angle transform unit, a subtractor and a serially connected divider and multiplier, the output of the distance sensor, sensors 13 and 14 of the reduced angles of rotation, respectively, of the front 2 and rear 3 wheels relative to the connecting frame 1, a divider 25 which divides the sum of sines obtained in the adder 23 by the value of the first constant coefficient contained in the first the scaling unit 26. To the output of the adder 24 is connected to the block, the key input 35 is connected to the sensor 14 the reduced angle of rotation of the rear wheels 3. The output of the key 34 is connected to the fifth input of the memory block b and the first input of the subtractor 28, the output of which is through the unit 29 of the sinus difference angle conversion and the key 29 is connected to the first input of the divider 32 - Bukhteev Page 2 Lines 16-19, Page 2 Line 20, Page 2 Lines 44-45, Page 2 Lines 50-51, and Page 3 Lines 10-13 – Examiner reasons that the trigonometric sine equation utilized to calculate the steering angle utilizes a divider that incorporates data from the distance sensor could be altered to divide the chassis length by the summation of the chassis length and radius of wheel deflection). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Bukhteev teaches a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines, as taught by Bukhteev, since doing so would prevent creating errors inherent in the gyro sensors, the cost of the device would be reduced, its maintenance would become simplified, reliability and durability would be improved, see Bukhteev Page 2 Lines 28-30. 
As per claim 6
Berkemeier does not disclose wherein the wheel is a rear wheel, the, and the controller is configured to determine the steering angle of the rear wheel of the vehicle based on an inverse tangent operation including the first distance divided by a third distance between the front wheel and the rear wheel.
However, Li teaches wherein the wheel is a rear wheel, the, and the controller is configured to determine the steering angle of the rear wheel of the vehicle based on an inverse tangent operation including the first distance, by a third distance between the front wheel and the rear wheel (In some optional implementations of this embodiment, the above-mentioned vehicle-mounted intelligent device may calculate the angle θ of rotation of the steering wheel according to an Ackermann kinematics model, θ=arctan (L/R), where L is the distance between the front and rear axles, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel – Li Column 6 Lines 26-32).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
Further, Berkemeier in view of Li does not disclose divided by a second distance.
However, Bukhteev teaches divided (The purpose of the invention is to improve the accuracy and simplify the device for driving a vehicle. This goal is achieved in that the vehicle control device contains a cosine transform unit of the reduced rotation angle of the rear wheels, a sinus differential angle transform unit, a subtractor and a serially connected divider and multiplier, the output of the distance sensor, sensors 13 and 14 of the reduced angles of rotation, respectively, of the front 2 and rear 3 wheels relative to the connecting frame 1, a divider 25 which divides the sum of sines obtained in the adder 23 by the value of the first constant coefficient contained in the first the scaling unit 26. To the output of the adder 24 is connected to the block, the key input 35 is connected to the sensor 14 the reduced angle of rotation of the rear wheels 3. The output of the key 34 is connected to the fifth input of the memory block b and the first input of the subtractor 28, the output of which is through the unit 29 of the sinus difference angle conversion and the key 29 is connected to the first input of the divider 32 - Bukhteev Page 2 Lines 16-19, Page 2 Line 20, Page 2 Lines 44-45, Page 2 Lines 50-51, and Page 3 Lines 10-13 – Examiner reasons that the trigonometric sine equation utilized to calculate the steering angle utilizes a divider that incorporates data from the distance sensor could be altered to divide the chassis length by the summation of the chassis length and radius of wheel deflection). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Bukhteev teaches a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines, as taught by Bukhteev, since doing so would prevent creating errors inherent in the gyro sensors, the cost of the device would be reduced, its maintenance would become simplified, reliability and durability would be improved, see Bukhteev Page 2 Lines 28-30. 
As per claim 7
Berkemeier does not disclose wherein the steering angle is offset by a constant value associated with half of a range associated with the steering angle.
However, Bukhteev teaches wherein the steering angle is offset by a constant value associated with half of a range associated with the steering angle (The purpose of the invention is to improve the accuracy and simplify the device for driving a vehicle. This goal is achieved in that the vehicle control device contains a cosine transform unit of the reduced rotation angle of the rear wheels, a sinus differential angle transform unit, a subtractor and a serially connected divider and multiplier, the output of the distance sensor, sensors 13 and 14 of the reduced angles of rotation, respectively, of the front 2 and rear 3 wheels relative to the connecting frame 1, a divider 25 which divides the sum of sines obtained in the adder 23 by the value of the first constant coefficient contained in the first the scaling unit 26. To the output of the adder 24 is connected to the block, the key input 35 is connected to the sensor 14 the reduced angle of rotation of the rear wheels 3. The output of the key 34 is connected to the fifth input of the memory block b and the first input of the subtractor 28, the output of which is through the unit 29 of the sinus difference angle conversion and the key 29 is connected to the first input of the divider 32 - Bukhteev Page 2 Lines 16-19, Page 2 Line 20, Page 2 Lines 44-45, Page 2 Lines 50-51, and Page 3 Lines 10-13 – Examiner reasons that the trigonometric sine equation utilized to calculate the steering angle for the where the sum of the sines is divided by a constant to produce a reduced steering angle). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Bukhteev teaches a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines, as taught by Bukhteev, since doing so would prevent creating errors inherent in the gyro sensors, the cost of the device would be reduced, its maintenance would become simplified, reliability and durability would be improved, see Bukhteev Page 2 Lines 28-30. 
As per claim 15
Berkemeier does not disclose wherein the instructions cause the one or more processors to determine the steering angle based on an inverse sine operation including a third distance between the front wheel and a rear wheel of the vehicle divided by the first distance.
However, Li teaches wherein the instructions cause the one or more processors to determine the steering angle based on an inverse sine operation including a third distance between the front wheel and a rear wheel of the vehicle, by the first distance (The described units may also be provided in a processor, for example, described as: a processor, comprising an acquiring unit, a finding unit and a first control unit, where the names of these units are not considered as a limitation to the units, In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius the distance between the front axle and rear axle, and the axle length comprises: determining the rotation angle of the steering wheel of the driverless vehicle by using the following formula: 
    PNG
    media_image1.png
    97
    304
    media_image1.png
    Greyscale
 where L is the distance between the front axle and rear axle, W is the axle length, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel of the driverless vehicle. (add the radius of the wheel deflection) – Li Column 10 Lines 61-64 and Column 2 Lines 6- 22). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
Further, Berkemeier in view of Li does not disclose divided by the first distance.
However, Bukhteev teaches divided (The purpose of the invention is to improve the accuracy and simplify the device for driving a vehicle. This goal is achieved in that the vehicle control device contains a cosine transform unit of the reduced rotation angle of the rear wheels, a sinus differential angle transform unit, a subtractor and a serially connected divider and multiplier, the output of the distance sensor, sensors 13 and 14 of the reduced angles of rotation, respectively, of the front 2 and rear 3 wheels relative to the connecting frame 1, a divider 25 which divides the sum of sines obtained in the adder 23 by the value of the first constant coefficient contained in the first the scaling unit 26. To the output of the adder 24 is connected to the block, the key input 35 is connected to the sensor 14 the reduced angle of rotation of the rear wheels 3. The output of the key 34 is connected to the fifth input of the memory block b and the first input of the subtractor 28, the output of which is through the unit 29 of the sinus difference angle conversion and the key 29 is connected to the first input of the divider 32 - Bukhteev Page 2 Lines 16-19, Page 2 Line 20, Page 2 Lines 44-45, Page 2 Lines 50-51, and Page 3 Lines 10-13 – Examiner reasons that the trigonometric sine equation utilized to calculate the steering angle utilizes a divider that incorporates data from the distance sensor could be altered to divide the chassis length by the summation of the chassis length and radius of wheel deflection). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Bukhteev teaches a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines, as taught by Bukhteev, since doing so would prevent creating errors inherent in the gyro sensors, the cost of the device would be reduced, its maintenance would become simplified, reliability and durability would be improved, see Bukhteev Page 2 Lines 28-30.
As per claim 18
Berkemeier does not disclose wherein the wheel is a rear wheel, and the instructions cause the one or more processors to determine the steering angle of the rear wheel of the vehicle based on an inverse tangent operation including the first distance divided by a third distance between the front wheel and the rear wheel.
However, Li teaches wherein the wheel is a rear wheel, and the instructions cause the one or more processors to determine the steering angle of the rear wheel of the vehicle based on an inverse tangent operation including the first distance, by a third distance between the front wheel and the rear wheel (The described units may also be provided in a processor, for example, described as: a processor, comprising an acquiring unit, a finding unit and a first control unit, where the names of these units are not considered as a limitation to the units, In some optional implementations of this embodiment, the above-mentioned vehicle-mounted intelligent device may calculate the angle θ of rotation of the steering wheel according to an Ackermann kinematics model, θ=arctan (L/R), where L is the distance between the front and rear axles, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel – Li Column 10 Lines 61-64 and Column 6 Lines 26-32).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
Further, Berkemeier in view of Li does not disclose divided by a second distance.
However, Bukhteev teaches divided (The purpose of the invention is to improve the accuracy and simplify the device for driving a vehicle. This goal is achieved in that the vehicle control device contains a cosine transform unit of the reduced rotation angle of the rear wheels, a sinus differential angle transform unit, a subtractor and a serially connected divider and multiplier, the output of the distance sensor, sensors 13 and 14 of the reduced angles of rotation, respectively, of the front 2 and rear 3 wheels relative to the connecting frame 1, a divider 25 which divides the sum of sines obtained in the adder 23 by the value of the first constant coefficient contained in the first the scaling unit 26. To the output of the adder 24 is connected to the block, the key input 35 is connected to the sensor 14 the reduced angle of rotation of the rear wheels 3. The output of the key 34 is connected to the fifth input of the memory block b and the first input of the subtractor 28, the output of which is through the unit 29 of the sinus difference angle conversion and the key 29 is connected to the first input of the divider 32 - Bukhteev Page 2 Lines 16-19, Page 2 Line 20, Page 2 Lines 44-45, Page 2 Lines 50-51, and Page 3 Lines 10-13 – Examiner reasons that the trigonometric sine equation utilized to calculate the steering angle utilizes a divider that incorporates data from the distance sensor could be altered to divide the chassis length by the summation of the chassis length and radius of wheel deflection). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Bukhteev teaches a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines, as taught by Bukhteev, since doing so would prevent creating errors inherent in the gyro sensors, the cost of the device would be reduced, its maintenance would become simplified, reliability and durability would be improved, see Bukhteev Page 2 Lines 28-30. 
As per claim 19
Berkemeier does not disclose wherein the steering angle is offset by a constant value associated with half of a range associated with the steering angle.
However, Bukhteev teaches wherein the steering angle is offset by a constant value associated with half of a range associated with the steering angle (The purpose of the invention is to improve the accuracy and simplify the device for driving a vehicle. This goal is achieved in that the vehicle control device contains a cosine transform unit of the reduced rotation angle of the rear wheels, a sinus differential angle transform unit, a subtractor and a serially connected divider and multiplier, the output of the distance sensor, sensors 13 and 14 of the reduced angles of rotation, respectively, of the front 2 and rear 3 wheels relative to the connecting frame 1, a divider 25 which divides the sum of sines obtained in the adder 23 by the value of the first constant coefficient contained in the first the scaling unit 26. To the output of the adder 24 is connected to the block, the key input 35 is connected to the sensor 14 the reduced angle of rotation of the rear wheels 3. The output of the key 34 is connected to the fifth input of the memory block b and the first input of the subtractor 28, the output of which is through the unit 29 of the sinus difference angle conversion and the key 29 is connected to the first input of the divider 32 - Bukhteev Page 2 Lines 16-19, Page 2 Line 20, Page 2 Lines 44-45, Page 2 Lines 50-51, and Page 3 Lines 10-13 – Examiner reasons that the trigonometric sine equation utilized to calculate the steering angle for the where the sum of the sines is divided by a constant to produce a reduced steering angle). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Bukhteev teaches a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angle and sines, as taught by Bukhteev, since doing so would prevent creating errors inherent in the gyro sensors, the cost of the device would be reduced, its maintenance would become simplified, reliability and durability would be improved, see Bukhteev Page 2 Lines 28-30.
As per claim 27
Berkemeier does not disclose further including determining the steering angle based on an inverse sine operation including a third distance between the front wheel and a rear wheel of the vehicle divided by the first distance.
However, Li teaches further including determining the steering angle based on an inverse sine operation including a third distance between the front wheel and a rear wheel of the vehicle, by the first distance (In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius the distance between the front axle and rear axle, and the axle length comprises: determining the rotation angle of the steering wheel of the driverless vehicle by using the following formula: 
    PNG
    media_image1.png
    97
    304
    media_image1.png
    Greyscale
 where L is the distance between the front axle and rear axle, W is the axle length, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel of the driverless vehicle. (add the radius of the wheel deflection) – Li Column 2 Lines 6- 22). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
Further, Berkemeier in view of Li does not disclose divided by the first distance.
However, Bukhteev teaches divided (The purpose of the invention is to improve the accuracy and simplify the device for driving a vehicle. This goal is achieved in that the vehicle control device contains a cosine transform unit of the reduced rotation angle of the rear wheels, a sinus differential angle transform unit, a subtractor and a serially connected divider and multiplier, the output of the distance sensor, sensors 13 and 14 of the reduced angles of rotation, respectively, of the front 2 and rear 3 wheels relative to the connecting frame 1, a divider 25 which divides the sum of sines obtained in the adder 23 by the value of the first constant coefficient contained in the first the scaling unit 26. To the output of the adder 24 is connected to the block, the key input 35 is connected to the sensor 14 the reduced angle of rotation of the rear wheels 3. The output of the key 34 is connected to the fifth input of the memory block b and the first input of the subtractor 28, the output of which is through the unit 29 of the sinus difference angle conversion and the key 29 is connected to the first input of the divider 32 - Bukhteev Page 2 Lines 16-19, Page 2 Line 20, Page 2 Lines 44-45, Page 2 Lines 50-51, and Page 3 Lines 10-13 – Examiner reasons that the trigonometric sine equation utilized to calculate the steering angle utilizes a divider that incorporates data from the distance sensor could be altered to divide the chassis length by the summation of the chassis length and radius of wheel deflection). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Bukhteev teaches a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angles and sines. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angles and sines, as taught by Bukhteev, since doing so would prevent creating errors inherent in the gyro sensors, the cost of the device would be reduced, its maintenance would become simplified, reliability and durability would be improved, see Bukhteev Page 2 Lines 28-30. 
As per claim 30
Berkemeier does not disclose wherein the wheel is a rear wheel, and the method further includes determining the steering angle of the rear wheel of the vehicle based on an inverse tangent operation including the first distance divided by a third distance between the front wheel and the rear wheel.
However, Li teaches wherein the wheel is a rear wheel, and the method further includes determining the steering angle of the rear wheel of the vehicle based on an inverse tangent operation including the first distance, by a third distance between the front wheel and the rear wheel (In some embodiments, the determining the rotation angle of the steering wheel of the driverless vehicle based on the curvature radius the distance between the front axle and rear axle, and the axle length comprises: determining the rotation angle of the steering wheel of the driverless vehicle by using the following formula: 
    PNG
    media_image1.png
    97
    304
    media_image1.png
    Greyscale
 where L is the distance between the front axle and rear axle, W is the axle length, R is the curvature radius, and θ is the calculated rotation angle of the steering wheel of the driverless vehicle. (add the radius of the wheel deflection) – Li Column 2 Lines 6- 22). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Li teaches a front and rear wheel steering autonomous vehicle steering control method and system that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle that also utilizes trigonometric equations to calculate and adjust the steering angle but adds periodically gathered GNSS data to its position calculations, as taught by Li, to avoid steering at every tangent point on a curve corresponding to each road, and therefore reduce the number of times of steering, thereby improving the passenger experience of the driverless vehicle, see Li Column 7 Lines 2-5. 
Further, Berkemeier in view of Li does not disclose divided by a second distance.
However, Bukhteev teaches divided (The purpose of the invention is to improve the accuracy and simplify the device for driving a vehicle. This goal is achieved in that the vehicle control device contains a cosine transform unit of the reduced rotation angle of the rear wheels, a sinus differential angle transform unit, a subtractor and a serially connected divider and multiplier, the output of the distance sensor, sensors 13 and 14 of the reduced angles of rotation, respectively, of the front 2 and rear 3 wheels relative to the connecting frame 1, a divider 25 which divides the sum of sines obtained in the adder 23 by the value of the first constant coefficient contained in the first the scaling unit 26. To the output of the adder 24 is connected to the block, the key input 35 is connected to the sensor 14 the reduced angle of rotation of the rear wheels 3. The output of the key 34 is connected to the fifth input of the memory block b and the first input of the subtractor 28, the output of which is through the unit 29 of the sinus difference angle conversion and the key 29 is connected to the first input of the divider 32 - Bukhteev Page 2 Lines 16-19, Page 2 Line 20, Page 2 Lines 44-45, Page 2 Lines 50-51, and Page 3 Lines 10-13 – Examiner reasons that the trigonometric sine equation utilized to calculate the steering angle utilizes a divider that incorporates data from the distance sensor could be altered to divide the chassis length by the summation of the chassis length and radius of wheel deflection). 
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Bukhteev teaches a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angles and sines. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with a front and rear steering vehicle that utilizes trigonometric equations to calculate a steering angle utilizing computed reduced wheel rotation angles and sines, as taught by Bukhteev, since doing so would prevent creating errors inherent in the gyro sensors, the cost of the device would be reduced, its maintenance would become simplified, reliability and durability would be improved, see Bukhteev Page 2 Lines 28-30.
Claims 4, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Berkemeier, Li, and Kim as per claims 1, and 13 respectively, and further in view of Hanada, JP-2019070544-A, hereinafter referred to as Hanada (Translations by Espacenet). 
As per claim 4
Berkemeier does not disclose wherein the GNSS receiver is positioned in between a rear wheel and the front wheel of the vehicle.
However, Hanada teaches wherein the GNSS receiver is positioned in between a rear wheel and the front wheel of the vehicle (the inertial measurement device and the GNSS antenna assembled to the antenna unit are disposed substantially at the center position in the lateral width direction of the airframe – Hanada Fig 1 and ¶8).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Hanada teaches an autonomous vehicle, a tractor, with a GNSS transmitter and receiver mounted between the front and rear wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle, a tractor, with a GNSS transmitter and receiver mounted between the front and rear wheels, as taught by Hanada, to improve both the detection accuracy of information and the detection accuracy of attitude change information of the machine acquired from the inertial measurement device, see Hanada ¶8. 
As per claim 16
Berkemeier does not disclose wherein the GNSS receiver is positioned in between a rear wheel and the front wheel of the vehicle.
However, Hanada teaches wherein the GNSS receiver is positioned in between a rear wheel and the front wheel of the vehicle (the inertial measurement device and the GNSS antenna assembled to the antenna unit are disposed substantially at the center position in the lateral width direction of the airframe – Hanada Fig 1 and ¶8).
Berkemeier discloses a front and rear wheel steering autonomous vehicle, such as a tractor, that navigates according to inputs from a user interface, inputs such as the vehicle’s path along which the vehicle will periodically determine its location and parameters, and calculate and adjust the steering angle using inputs fed into trigonometric equations that cause a change in the position of the vehicle and its attached GNSS system. Hanada teaches an autonomous vehicle, a tractor, with a GNSS transmitter and receiver mounted between the front and rear wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Berkemeier, an autonomous vehicle that controls steering angles using trigonometric equations and determines its position using GPS, with an autonomous vehicle, a tractor, with a GNSS transmitter and receiver mounted between the front and rear wheels, as taught by Hanada, to improve both the detection accuracy of information and the detection accuracy of attitude change information of the machine acquired from the inertial measurement device, see Hanada ¶8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the date of this final
action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668